Citation Nr: 0818848	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-37 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for myoclonic spasm of the 
right foot, status post synovial cyst removal with a heel 
spur, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel



INTRODUCTION

The veteran had active duty from January 1997 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision, which denied an 
increased evaluation for myoclonic spasm of the right foot, 
status post synovial cyst removal with a heel spur (right 
foot disability).  In July 2007, a hearing was held before 
the undersigned.  Subsequently, the Board remanded the matter 
in July 2007.


FINDING OF FACT

Right foot is manifested by myoclonic spasm, moderate and 
constant pain, and decreased light touch to plantar.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 20 percent for 
the service-connected myoclonic spasm of the right foot, 
status post synovial cyst removal with a heel spur, are met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5279, 5284 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondences dated in October 2004 and August 2007, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in her 
possession that pertained to her claim.  In a June 2006 
letter, the RO also notified the veteran of the process by 
which initial disability ratings and effective dates are 
established.

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with her claim.  Thus, the duties to 
notify and assist have been met.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims has held that a higher rating can 
be based on "greater limitation of motion due to pain on 
use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2007).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the appellant or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

The veteran has been assigned a 10 percent evaluation under 
Diagnostic Code 5279 for bilateral, anterior metatarsalgia 
(Morton's disease).  38 C.F.R. § 4.71a, Diagnostic Code 5279 
(2007).  Diagnostic Code 5279 provides for a maximum 10 
percent evaluation for unilateral or bilateral metatarsalgia; 
therefore, a higher evaluation cannot be granted under this 
code.  Thus, the Board will address whether any other 
diagnostic code is appropriate.

Other potentially applicable diagnostic codes include, 5270 
(ankylosis of the ankle), 5272 (ankylosis of the subastralgar 
or tarsal joint), 5273 (malunion of the os calcis or 
astralgus), and 5274 (astralgalectomy).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272, 5273, 5273.  However, the 
veteran has not demonstrated any of these disabilities.  
Accordingly, Diagnostic Codes 5270, 5272, 5273, and 5274 
cannot serve as a basis for an increased rating in this case.

Diagnostic Code 5284 contemplates other foot injuries.  This 
code provides for a 10 percent evaluation for "moderate" 
symptoms, a 20 percent evaluation for "moderately severe" 
symptoms, a 30 percent evaluation for "severe" symptoms, 
and a maximum evaluation of 40 percent for actual loss of use 
of the foot, 38 C.F.R. § 4.71a, Diagnostic Code 5284 and 
Note, i.e. "when no effective function remains other than 
that which would be equally well served by an amputation 
stump ... with use of a suitable prosthetic appliance."  38 
C.F.R. § 4.63 (2007).

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  

Pertinent evidence includes the veteran's testimony and 
statements of record.  The veteran testified to the 
undersigned in July 2006 that her right foot would 
unpredictably spasm, especially when her foot is in a prone 
position.  (T. 4).  In her substantive appeal, the veteran 
stated that she believes her foot spasms frequently, are 
moderate to severe in nature, and causes persistent pain.  

Medical report from Moncrief Army Community Hospital in March 
2005 noted subjective complaints of severe right foot pain.  
The veteran reported pain resulting from "constant muscle 
spasm" of the bottom of her right foot.  She takes muscle 
relaxants that dull, but do not completely relieve symptoms.  
Activities such as standing and walking increase the 
intensity of spasms.  Examination revealed abnormal 
appearance healed cicatrix on dorsal midfoot and medial 
aspect of right ankle in the are of the tibial nerve 
posterior to the malleolus.  Clinical findings noted 
decreased light touch to plantar right foot and medial right 
hallux, and anterior right ankle/lateral leg.  The diagnosis 
was muscle spasm.  The examiner commented that the veteran 
suffers from myoclonic muscle spasm that reaches the 
threshold for a pain rating of moderate and constant.  

VA examination report in August 2007 indicated subjective 
complaints of frequent spasm of the forefoot.  Examination 
revealed myoclonic muscle spasm of the forefoot.  It was 
brief, but is repeatedly present.   

Upon review, the medical evidence, along with the veteran's 
testimony and statements, demonstrate that the veteran's 
right foot is moderately severe in nature.  Objective 
findings show chronic spasm causing moderate pain and 
decreased light touch to plantar right foot.  These findings 
are consistent with the veteran's repeated complaints of 
constant spasms and pain.  Resolving all doubt in the 
veteran's favor, the exhibited function loss more closely 
approximates marked limitation of motion and thus a rating of 
20 percent is warranted under Diagnostic Code 5284.  See 38 
C.F.R. § 3.102.  

Evidence showing a severe rating under Diagnostic Code 5284 
is not present.  VA examination in August 2007 indicated no 
corns, calluses or edema noted.  Toes, nails, and pulses were 
normal.  Motion was not restricted and no evidence of painful 
motion noted. There was no evidence of weakness or 
instability noted.  See DeLuca, 8 Vet. App. at 206 (1995).  
The March 2005 medical record from Moncrief Army Community 
Hospital noted no swelling of the plantar aspect of the foot 
and no erythema.  In sum, a 20 percent rating, but no higher, 
under Diagnostic Code 5284 is warranted.  

Extraschedular Consideration

Finally, there is no indication that the veteran has been 
hospitalized for her right foot disability during the claims 
period.  She stated essentially that her right foot 
disability impacts her ability to perform her work and 
activities of daily living.  However, the record does show 
that the veteran is currently working as self-employed.  


In any case, the existing schedular rating is already based 
upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted in 
this case.  38 C.F.R. § 3.321 (b)(1).


ORDER

A 20 percent disability evaluation for myoclonic spasm of the 
right foot, status post synovial cyst removal with a heel 
spur, is granted.   


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


